BB.IOKELL, C. J.
There are numerous errors in the course of the proceedings in the court below, which would compel a reversal of the decree of the chancellor, that we pass without special notice, confining our attention to such as are decisive of the merits of the controversy. The original bill rests the right of the complainants (the appellees) to relief on the ground, that the conveyance executed by their father, Zeno Parker, to Seth S. Parker, was attended with a trust for their benefit. Such trust, changing the character of the conveyance, which, in terms, is absolute and unconditional, must be proved fully, clearly, and satisfactorily, or it cannot be enforced, if in all respects valid and operative. The great weight of the evidence is, that the trust was declared in writing. The writing is not produced, nor is there any explanation of the cause of its non-production. If produced, all doubt and uncertainty as to the nature, terms, and existence of the trust, would be removed. In its absence, and without accounting for the absence, there can be no enforcement of the trust, upon parol evidence which is vague and uncertain.
The chancellor seems to rest his decree upon the ground, *496that there was no delivery of the conveyance, and that it was without consideration. If such were the facts, what relief the appellees could obtain, we need not discuss. There is no evidence to support it, except the answer of the grantee, which, on the fact of delivery, is in conflict with the positive evidence of several witnesses, who were present when the conveyance was executed. The answer was not, however, evidence against the other defendants.
The decree must be reversed, and a decree here rendered, dismissing the bill at the costs of the appellees, in this court, and in the court below.